.... _.-..   ·-                                                                                                                                                  c:-
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Ca~e (Modified)                                                                      Page 1of1   :J

                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                         v.                                                (For Offenses Comtnitted On or After Noven1ber 1, 1987)


                               Uriel Gutierrez-Jimenez                                     Case Number: 3:19-mj-21470

                                                                                           Jose G Badillo
                                                                                           Defendant's Attorney


             REGISTRATION NO. 84364298

             THE DEFENDANT:
              lZI pleaded guilty to count( s) 1 of Complaint
                                                    ---~-------------------------

             0 was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                Nature of Offense                                                                 Count Number(s)
             8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                        1

              D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
              0 Count(s) - - - - - ' - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                         D TIME SERVED
              lZI Assessment: $10 WAIVED lZI Fine: WAIVED
              lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                           charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                      Friday, March 29, 2019
                                                 - - - - - , _________Date of Imposition of Sentence
                                                                           ,  ")
                                                         F~lED          -·                  /




                                                              MAR 2 9 2019
                                                      CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                 BY                               DEPUTY
             Clerk's Office Copy                                                                                                        3:19-mj-21470
